Citation Nr: 1332791	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active military service from November 1962 to June 1967.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following the November 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the Board remanded the Veteran's appeal for further evidentiary development.  Specifically, the Board asked that the RO (1) contact the Veteran and ask him to identify any private or VA treatment he may have received for his claimed disabilities on appeal; and (2) refer the Veteran's claims file to the same VA audiologist who provided the September 2008 opinion, or another VA audiologist if that one was unavailable, for a clarifying medical opinion addressing the nature and etiology of his hearing loss.  In a February 2013 letter, the Appeals Management Center (AMC) contacted the Veteran, and asked that he complete the necessary VA Form 21-4142, Authorization and Consent to Release Information form for any non-VA medical treatment he received in connection to his claimed disorders.  Additionally, the more recent VA treatment records were obtained and scanned into the Virtual VA claims processing system.  Although the Veteran's claims file was referred to another VA audiologist for an additional medical opinion, the Board does not find this opinion to be adequate with respect to his claim for service connection for bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.) 

Although the Board sincerely regrets further delay, another remand with regard to the Veteran's claimed disorders is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claims.  As such, the current appeal is being REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In the February 2013 Board remand, the Board reviewed the September 2008 QTC audiological examination report and noted that the Veteran, after undergoing audiological testing, was diagnosed as having bilateral sensorineural hearing loss and tinnitus.  In reviewing this report, the Board also noted that the QTC audiologist concluded that the Veteran's hearing loss was less likely as not a result of his military service.  She (the QTC audiologist) relied on the Veteran's audiometric findings at his enlistment and separation examinations as well as the Veteran's "history of noise exposure both in and outside the military" as the bases for her decision.  The Board found this opinion to be inadequate in light of the fact that the VA audiologist did not provide a rationale or explanation as to how she reached this conclusion.  A medical opinion is sustained by the quality of the rationale used to support it, and the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 201 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

As such, the Veteran's claim for service connection for bilateral hearing loss was remanded and the claims file was referred to the same VA audiologist for an addendum opinion concerning the Veteran's claimed bilateral hearing loss.  In the February 2013 remand instructions, the Board directed the Agency of Original Jurisdiction (AOJ) to arrange to have the claims file reviewed by another audiologist should the September 2008 QTC examiner be unavailable.  

A review of the claims file reflects that the AMC attempted to send the Veteran's claims file to the same September 2008 QTC audiologist for the requested addendum opinion.  An April 2013 Report of Contact slip reflects that this original request for an opinion was cancelled in light of the fact that the September 2008 QTC examiner was no longer available.  It was noted in the report that the Veteran would thereafter be scheduled for a new VA examination pursuant to the remand instructions.  A Compensation and Pension Exam Inquiry Form reflects that additional requests for another VA medical opinion were initiated in March 2013, and again in April 2013.  An April 2013 VA examination report was thereafter associated with the claims file, and in the report the VA audiologist noted that the Veteran's claims file had been sent and reviewed and she "stand[s] by opinion dated 4-23-13."  Although this examination report was dated in April 2013, it was noted as having been signed in May 2013.  

After reviewing the Veteran's claims file, as well as all records uploaded and scanned into the Virtual VA claims processing system, the Board is unable to locate the text for the referenced April 2013 medical opinion.  Indeed, despite the fact that the VA audiologist stated that she stood by the April 2013 medical opinion, it is unclear whether a medical opinion was even provided in April 2013.  If a medical opinion was provided, it has not been associated with the claims file.  In the June 2013 Supplemental Statement of the Case (SSOC), it was noted that the Veteran's claims file, to include the September 2008 QTC opinion, was reviewed by another examiner who confirmed the previous opinion.  However, even if the April 2013 VA audiologist intended to state that she stood by the September 2008 medical opinion, she still did not provide an explanation as to why she agreed with this conclusion - that the Veteran's hearing loss was less likely as not a result of his military service.  In light of the fact that an adequate medical opinion addressing the nature and etiology of the Veteran's hearing loss has yet to be provided, the Board finds that another medical opinion which provides a sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's bilateral hearing loss.  38 C.F.R. § 3.159 (c) (4).  

The February 2013 Remand specifically instructs the VA audiologist to provide a complete rationale for all opinions.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  In light of the inadequate medical conclusion, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's bilateral hearing loss.  

The Board further notes that the Veteran's claim for service connection for bilateral hearing loss could affect his claim for service connection for tinnitus.  In this regard, the September 2008 QTC audiologist reported that the etiology of the Veteran's tinnitus was associated with his bilateral hearing loss.  Therefore, the Board finds that the identified claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, any Board action on the claim for service connection for tinnitus would, at this juncture, be premature.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that additional development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the file to the same examiner who reviewed the claims file in April 2013.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner.  

Following a review of the record, to include the Veteran's August 2012 hearing testimony as well as statements from the Veteran's friends and family concerning the onset of his hearing loss and tinnitus, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any hearing loss diagnosed anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's reported noise exposure in service.  In answering these questions, the examiner should also address the Veteran's competent assertions that he has experienced hearing problems and a chronic ringing sound in his ears since military service, and should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  (If the basis for rejecting the Veteran's statements is the in-service audiograms, why this is so should be explained.)

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she MUST provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

(If the examiner who provided the April 2013 medical opinion is no longer available, the file should be referred to a clinician with sufficient expertise to address the questions set out above.  If further examination of the Veteran is required, this should be scheduled.)

2.  After conducting any additional development deemed necessary, readjudicate the claims for service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


